Citation Nr: 1521604	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-21 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right and left knee disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to November 1946, and from November 1947 to November 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2004 rating decision denied entitlement to service connection for a lumbar spine disability.  The Veteran did not appeal that rating decision or submit new and material evidence within the one-year appeal period of that decision.

2.  A September 2007 rating decision reopened the Veteran's claim of entitlement to service connection for a lumbar spine disability and again denied the claim on the merits.  The Veteran did not appeal that rating decision or submit new and material evidence within the one-year appeal period of that decision.

3.  Evidence received since the September 2007 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for a lumbar spine disability.


CONCLUSION OF LAW

1.  The June 2004 and September 2007 rating decisions are final with respect to the issue of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received to reopen the claim of entitlement to service connection for a lumbar spine disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim to reopen the issue of entitlement to service connection for a lumbar spine disability, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for a lumbar spine disability.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for a lumbar spine disability in June 2004, and notified the Veteran in July 2004.  The Veteran did not appeal the June 2004 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In a September 2007 rating decision, the RO reopened the Veteran's claim for entitlement to service connection for a lumbar spine disability and denied the claim on the merits.  Notice of the decision was sent to the Veteran that same month.  The Veteran did not appeal the September 2007 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  Id.

The September 2007 rating decision denied service connection for a lumbar spine disability because the probative evidence of record did not relate the Veteran's diagnosed lumbar spine disability to his active duty service or to a service-connected disability.  Thus, in order for the Veteran's claim to be reopened, evidence must be added to the record since the September 2007 rating decision addressing this basis.

Although the RO determined that new and material evidence was presented to reopen the claim of entitlement to service connection for a lumbar spine disability in its July 2013 statement of the case, the Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After thorough consideration of the evidence in the claims file, the Board concludes that the evidence received since the September 2007 rating decision is new and material and sufficient to reopen the Veteran's claim for entitlement to service connection for a lumbar spine disability.  In particular, the Veteran has submitted two private medical opinions suggesting a link between the Veteran's back disability to his active duty service as well as his service-connected knee disabilities.  In an October 2010 private treatment record, Dr. Hyjek stated that, based upon the Veteran's description of lumbar spine symptoms in the early 1950's, it is possible that his current back problems stem from active duty service.  In a December 2010 statement, Dr. Morton reported that, based upon a discussion with the Veteran, he believed that the Veteran's back pain began during his active duty service.  Dr. Morton also noted that the Veteran's right and left knee disabilities (which are service-connected) also likely impacted his lumbar spine disorder.  These medical opinions are new because they were not of record at the time of the September 2007 rating decision.  They are material because they suggest a link between the Veteran's current lumbar spine disorder and his active duty service as well as his service-connected right and left knee disabilities, which was the basis for the RO's denial of his claim in September 2007.  Accordingly, because new and material evidence has been received, the claim for entitlement to service connection for a lumbar spine disability is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a lumbar spine disability is reopened, and, to that that extent only, the appeal is granted.



REMAND

Review of the record reflects that the RO has obtained two VA opinions regarding the etiology of the Veteran's lumbar spine disability.  In that regard, in a February 2004 VA examination, the examiner opined it was "not evident" that the Veteran's lumbar spine disability was "due to or aggravated by his [service-connected] knee condition."  No rationale for the opinion was provided, and the examination report reflects that the Veteran's claims file was not considered in rendering the opinion.  Accordingly, the Board does not find the February 2004 VA opinion to be adequate.

A second VA opinion was obtained in May 2013; however, that opinion is also inadequate.  The VA examiner opined that the Veteran's lumbar spine disability was not directly related to service, and noted that there was "no objective evidence in the record of abnormal gait or severe knee pain or knee problems preceding the veteran's back complaints."  This seems to suggest the opinion that the Veteran's lumbar spine disability was not caused by his service-connected right and left knee disabilities; however, the VA examiner never addressed the issue of whether the Veteran's lumbar spine disability was aggravated by his service-connected right or left knee disorders.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen, 7 Vet. App. at 448.  As neither the February 2004 nor the May 2013 VA examiners sufficiently addressed the question of whether the Veteran's current lumbar spine disability was proximately caused or aggravated by his service-connected disabilities, the Board finds those opinions to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  Accordingly, the claim must be remanded for a new VA examination.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disability.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's lay statements regarding his symptoms during service and since service discharge.  The examiner should then offer an opinion as to whether the Veteran's lumbar spine disability is at least as likely as not (50 percent probability or more) etiologically related to his period of active military service.  The examiner should specifically address the Veteran's contentions that he began experiencing back pain during service and that he has experienced those symptoms consistently since service discharge.  The examiner is advised that the Veteran is competent to report observable symptomatology such as pain, and that his lay statements should be presumed to be credible for the purposes of this examination only.

If the examiner's opinion is negative, then the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability is caused by or aggravated by any of his service-connected disabilities, including his service-connected right and left knee disabilities.  Aggravation means that the disability was permanently worsened beyond the natural progression of the disease.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale.

2.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014). 

3.  Thereafter, readjudicate the Veteran's claim on appeal.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


